        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 1 of 22



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,                                CRIMINAL NUMBER:

       Plaintiff,                                        1:18-cr-00032-2-DLF

               v.

CONCORD MANAGEMENT AND
CONSULTING LLC,

       Defendant.


        DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S
         MOTION FOR DISCLOSURE OF GRAND JURY INSTRUCTIONS1

       Pursuant to Rule 6(e)(3)(E)(ii) of the Federal Rules of Criminal Procedure, Defendant

Concord Management and Consulting LLC (“Defendant” or “Concord”), by and through

undersigned counsel, respectfully moves for disclosure of the legal instructions provided to the

grand jury regarding Count One of the Indictment, and in support thereof states as follows:

I.     Preliminary Statement

       The fundamental principles compelling disclosure of legal instructions given to the grand

jury rest on the pivotal role of that body in a case like this one. “[T]he Founders thought the

grand jury so essential to basic liberties that they provided in the Fifth Amendment that federal

prosecution for serious crimes can only be instituted by ‘a presentment or indictment of a Grand

Jury.’” United States v. Calandra, 414 U.S. 338, 342–43 (1974) (citation omitted). In a federal

prosecution, therefore, the “content of the charge, as well as the decision to charge at all, is

entirely up to the grand jury[.]” Gaither v. United States, 413 F.2d 1061, 1066 (D.C. Cir. 1969).

1
     In June 2018, the Court denied Defendant’s motion for an in camera inspection by the Court
of the legal instructions provided to the grand jury. ECF 28.
         Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 2 of 22



Moreover, “[t]he sweeping powers of the grand jury over the terms of the indictment entail very

strict limitations upon the power of prosecutor or court to change the indictment found by the

jurors, or to prove at trial facts different from those charged in that indictment.” Id. The settled

rule is clear and brooks no exception—“a court cannot permit a defendant to be tried on charges

that are not made in the indictment against him[,]” Stirone v. United States, 361 U.S. 212, 217

(1960), and “criminal prosecutions” therefore must “be limited to the unique allegations of the

indictments returned by the grand jury[,]” United States v. Hitt, 249 F.3d 1010, 1016 (D.C. Cir.

2001) (citations omitted).

       While clear enough in their mandate, these principles have been under siege since the

earliest stages of this case. And they are under particularly grave and direct assault now. Here,

the charge the grand jury actually leveled against Concord has been modified and supplanted at

the prosecution’s whim. Rather than prosecute the case the grand jury charged, the government

has moved the target persistently as it rummages through the inventory of provisions in the

statutes related to elections and foreign agent registration looking for something it thinks it can

prove. This process has left Concord to guess at what it must defend against at trial.

       The most recent riddle from the prosecution? A cryptic, first-time assertion, laid out in

an October 4, 2019 letter from the U.S. Attorney, that Defendants and their alleged co-

conspirators caused U.S. persons and organizations to unwittingly act as “agents” of an

unspecified foreign “principal” which, in turn, imposed a “legal duty” on those persons or

organizations—or the conspirators themselves—“to register under the Foreign Agents

Registration Act [(“FARA”)].” This latest accusation is notable for two things: its vagueness

and its lack of grounding in the Indictment itself.




                                                -2-
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 3 of 22



       This latest shift in the purportedly dispositive allegations makes it clear that the grand

jury process, as envisioned by the Framers, is broken here.           It is equally clear that the

government’s penchant for offering up one theory after another is far from an academic concern

given the role the indictment plays in a federal criminal proceeding. At this point, to protect

Concord’s Fifth Amendment rights and enable it to fully defend this case, the legal instructions

provided to the grand jury must be disclosed. If the Special Counsel never instructed the grand

jury on any of the government’s ever-changing theories—the recent foreign-agent-registration

riddle in particular—then this case should end for that reason. And if the Special Counsel did

instruct the grand jury on the government’s constantly shifting theories, the absence of those

theories from the Indictment supports the same result.

       Either way, Concord is entitled to know what occurred, and any professed interest in

secrecy—de minimis here since all Concord is asking for are the legal instructions; the Special

Counsel’s investigation is over; and the grand jury’s work is complete—plainly is outstripped by

that particularized need. What the prosecutor said (or did not say) here goes directly to whether

the prosecution can or should continue. The Court should accordingly grant this motion to

provide Concord with the legal instructions given to the grand jury here.

II.    Factual and Procedural Background

       It goes without saying that prosecutors are not “free to roam at large—to shift [their]

theory of criminality so as to take advantage of each passing vicissitude . . . .” Russell v. United

States, 369 U.S. 749, 768 (1962). Yet as Concord has highlighted in various pleadings, the

government has forced Concord into an unending 19-month game of Whac-a-Mole that is

stunning in its scope and seemingly unlimited in its permutations.




                                               -3-
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 4 of 22



       Start with the Indictment. It alleges a vague conspiracy to interfere with generically

stated “functions” of the U.S. government, leaving out key details such as what specific laws and

regulations created those functions and which conspirators, if any, could have violated—or did

violate—the purported legal duties alluded to. ECF 210 at 7, 15. Nor does it allege that any of

the Defendants, including Concord, actually violated any specific statute other than § 371, or that

Concord had a duty to file or register with respect to the Federal Election Campaign Act

(“FECA”) or FARA, or committed any other act specifically prohibited by U.S. election statutes

applicable to foreign nationals.   When pressed by Concord’s July 2018 motion to dismiss

argument that these allegations did not supply the mens rea invoked by the underlying statutes

and regulations, the government insisted that the Indictment did not allege that any Defendant

was required to make any disclosures under FECA or to register with DOJ under FARA. ECF

56 at 11.    Instead, the prosecution maintained it only needed to show some amorphous

interference with undefined “regulatory functions” of the FEC or DOJ. Id. But at the hearing on

the motion and in a post-hearing brief, the government changed course not once, but twice—first

admitting that “when the only deceptive acts the government has alleged are a failure to disclose

or a failure to report, well, then, [it is] going to have to show a duty to disclose or a duty to

report[,]” Oct. 15, 2018 Hr’g Tr. 47:24–48:2; and later claiming that the Indictment did allege

that Concord and the Defendants had legal duties to disclose and register under FECA and

FARA. ECF 69 at 3–4.

       Confronted with these pivots, Concord moved for a bill of particulars, ECF 104, which

led the Court to conclude that the “indictment did allege” violations of FECA and FARA and,

therefore, that “the specific laws—and underlying conduct—that triggered such a duty [to

disclose and register] are critical for Concord to know well in advance of trial so it can prepare




                                               -4-
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 5 of 22



its defense.” ECF 136 at 11–12. The government complied, ECF 176, but it remains a mystery

whether any of the specific FECA and FARA provisions the government’s bill enumerated—or

the willfulness burden for proving criminal violations of those provisions—was ever explained to

the grand jury.

       Because Concord still could not determine which specific Defendants had the duties the

government now contends they had, but which the Indictment does not allege, Concord sought a

supplemental bill of particulars. ECF 181. At the hearing on that motion, the government

moved the target yet again. In a colloquy at the start of the hearing, the Court stated that it had

previously “interpreted the indictment to allege a conspiracy that targeted only the administration

of federal disclosure requirements and not some other set of functions, such as the enforcement

of the ban on expenditures by foreign nationals.” Sept. 16, 2019 Hr’g Tr. 4:13–17 (referring to

ECF 174 at 6). But the Court questioned the government’s opposition to the motion for a

supplemental bill of particulars, where the government asserted that the Indictment “also alleges

that the conspirators interfered with the FEC’s function of enforcing the statutory prohibition on

certain expenditures by foreign nationals.” ECF 194 at 18 n.3.

       The government then asked the Court to clarify or reconsider its previous order. In that

motion, the government said that it intends to prove that the co-conspirators did not comply with

the duties now required by the Court for conviction because, as foreigners, they allegedly made

expenditures, not charged in the Indictment (because it would require proof of willfulness), that

were potentially separately prohibited under FECA (which amounted to the Russian ruble

equivalent of just over $2,900). ECF 201 at 2; ECF 181 at 11 & n.10; ECF 206 at 7. The Court

denied this motion, reaffirming that the Indictment did not allege that the Defendants conspired

to interfere with the FEC’s function of enforcing a foreign expenditure ban, ECF 209 at 3, which




                                               -5-
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 6 of 22



is not a “ban” at all, but rather a highly complex set of rules that prohibits some expenditures,

and permits others. ECF 181 at 9–16.

       But the government’s efforts to move beyond the Indictment and keep Concord in the

dark did not end there. The prosecution followed with its two most recent maneuvers, crafted in

typically labyrinthine form and leaving no doubt that the prosecution does not feel any need to

adhere to the Indictment and fully intends to leave Concord guessing at what the prosecution

actually intends to prove. In replying to Defendant’s request for production of Office of Foreign

Assets Control materials relating to sanctions against the Defendants, which materials have been

disclosed in this District in other cases, Ex. 1, June 5, 2019 letter from E. Dubelier to J. Kravis,

the government stated it was “producing all discoverable materials of which it is aware[,]” Ex. 2,

Sept. 19, 2019 letter from J. Kravis to E. Dubelier.        But the government’s letter actually

contained no materials at all, and when undersigned counsel pointed that out, the government

said, “There is no separate production coming to you in response to your letter. Rather, by the

discovery deadline, the trial team will provide you with all discoverable materials of which it is

aware, including discoverable materials from the sources referenced in your letter, if there are

any such materials.” Ex. 3, Sept. 20, 2019 email correspondence between J. Kravis and E.

Dubelier. So while the Court is pressing for a trial, after patiently waiting over 3 months for the

answer to a simple question, the government has provided an unsolvable riddle as to whether or

not the materials requested even exist (even though the materials must exist as support for the

Treasury Department sanctions).

       Then, late on Friday, October 4, 2019, in response to the Court’s oral order during a

hearing on September 16, 2019, the government advised undersigned counsel that it intends to

“argue at trial” that the defendants conspired to cause certain named U.S. persons and




                                               -6-
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 7 of 22



organizations to unwittingly act as agents of an unspecified foreign principal and “therefore

either the individuals or organizations or the conspirators (or both) would have had a legal duty

to register under” FARA. Ex. 4, Oct. 4, 2019 Letter from United States Attorney to E. Dubelier.

Through the course of 19 months of pre-trial litigation, numerous hearings, and hundreds of

pages of briefing related to Concord’s motions to dismiss and for bills of particulars, the

government never once notified Concord or the Court of its intention to use this new theory; nor

did the government ever argue that the Indictment even charged such a theory. And even then,

the government still has not disclosed specifically who, if anyone, had any legal duty to register

under FARA, or who, specifically, is the foreign “principal” in this instance.

       To say the least, the timing of the government’s most recent bout of gamesmanship is

highly suspicious. And to say that the charge here is being manipulated is an understatement.

Consider the sequence. In its motion for a supplemental bill of particulars, Concord noted that

with respect to FARA, an agent of a foreign principal would be subject to FARA only for

conduct within the United States. ECF 181 at 22–24. Concord further noted the absence of any

case law to suggest that a foreign person using the internet outside of the United States would be

subject to FARA. Id. In opposition, the government argued that the indictment alleged “that the

conspirators were required ... to register under ... FARA . . . .” ECF 194 at 13 (emphasis added).

       Then, on September 27, 2019, the deadline set by the Court to supplement its bill of

particulars, the government requested a one-week extension to do so, and Concord consented.

ECF 205. During that extension period, on October 1, 2019, Concord filed a motion to strike

surplusage, requesting that allegations relating to lawful conduct with respect to racial issues in

the United States be stricken as prejudicial. ECF 208 at 9–10. Just three days later, the

government proffered its brand-new theory of culpability that includes the argument that U.S.




                                               -7-
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 8 of 22



persons, who are predominantly African-American, were duped by the Defendants into failing to

register under FARA. Ex. 4.

       And brand-new it is. Count One of the Indictment references FARA in paragraphs 1, 7,

26, 48 and 51. But none of these references supports a theory of culpability that the co-

conspirators’ use of unwitting U.S. persons or organizations created a duty for someone to

register under FARA. Paragraph 1 simply mimics the general FARA prohibition on “agents” of

a “foreign entity ... engaging in” certain activities in the U.S. without first registering under

FARA. Paragraph 7 accuses the “Defendants” of failing to register under FARA. With respect

to the accusations regarding political advertisements and rallies, again the Indictment alleges the

“Defendants and their co-conspirators did not ... register as foreign agents with the U.S.

Department of Justice.” Ind. ¶ 48; see also id. ¶ 51 (same). None of the alleged “Overt Acts”

accuses the Defendants or co-conspirators of causing unwitting U.S. persons or organizations to

fail to register under FARA either.2 Id. ¶¶ 59–85. Nor does the Indictment anywhere indicate

that any U.S. persons had an obligation to register under FARA.

       Now, consider the context. Prior to the October 4 letter, not a single filing or document

in the case reflected the government’s newly contrived theory. The government’s opposition to

Concord’s July 2018 motion to dismiss argued that the Indictment discussed in detail the charged

conduct. ECF 56 at 6–8. In particular, the government stated that the Indictment specified the

Defendants’ deceitful practices, such as that “defendants did not register as foreign agents with

the United States Department of Justice.” Id. at 7 n.4 (citing Ind. ¶ 48). Similarly, in opposing

Concord’s motion for a bill of particulars, the government argued that the Indictment clearly



2
 It cannot be that the government believes the individuals disclosed in the October 4 letter are
co-conspirators, since the government was required to identify any co-conspirators in the bill of
particulars itself and none of these individuals or entities were named there.


                                               -8-
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 9 of 22



described the charges, specifically referenced the above language in its opposition to the motion

to dismiss, and stated that the opposition “describes in detail the government’s theory of

Concord’s criminal liability, including an explanation of the relevant statutory provisions of”

FARA. ECF 111 at 3. And more recently, in opposing Concord’s motion for a supplemental bill

of particulars, the government claimed the Indictment “alleges that the conspirators were

required to ... register under FARA . . . .” ECF 194 at 13 (emphasis added).

       But nowhere in these various submissions does the government argue—or even hint—

that the theory of causing unwitting U.S. persons or organizations to fail to register under FARA

is alleged in the Indictment. On the contrary, when specifically directing the government to

provide a bill of particulars with respect to the FARA allegations, the Court determined that the

Indictment alleged that “foreign nationals” were required to disclose certain information about

themselves to U.S. agencies. ECF 136 at 1–2 (emphasis added). The Court further concluded

that had Concord complied with FARA, “they” would have had to disclose their Russian

identities and affiliations to U.S. regulators. Id. (emphasis added). Similarly, the Court stated

that the “defendants and their co-conspirators” impaired government functions by failing to

register under FARA. Id. (emphasis added); see also id. at 12 (ordering the government to

identify with respect to FARA the disclosure provisions “the defendants or their co-

conspirators” allegedly violated) (emphasis added).

       In the end, the prosecution’s constantly evolving approach to the charges here is

emblematic of the need to grant this motion. The changing charges beg the questions of what the

grand jury was or was not told and how the instructions to the grand jury related to the

Indictment’s charging allegations, as well as settled law. The prosecution’s latest machinations

make the point in the clearest fashion possible. There is no apparent justification for the




                                              -9-
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 10 of 22



prosecution to have concealed its new FARA-based interpretation of the Indictment until now,

and the prosecution has had every opportunity over the past 19 months to disclose it to Concord

and the Court. Either the prosecution was hiding its new interpretation all along, or it very

recently made it up.     Neither explanation is acceptable in this criminal proceeding.     And

whichever is correct, it compels the need for the relief Concord seeks to get to the bottom of

what the grand jury was told before it returned the Indictment here.

III.   Law and Argument

       As the foregoing indisputable facts establish, Concord has a critical and particularized

need to see how the prosecution instructed the grand jury on the law in order to determine what

remedies Concord might have—dismissal included. And since Concord’s request is narrowly

tailored to include only the legal instructions provided to the grand jury, the Special Counsel’s

investigation is long over, and the grand jury’s work has been completed, there is no reason not

to grant the relief Concord seeks.

       A.      Legal Framework

       Grand juries “must lean heavily upon the United States Attorney as [their] investigator

and legal advisor.” United States v. Ciambrone, 601 F.2d 616, 622 (2d Cir. 1979). “As a legal

advisor to the grand jury, the prosecutor must give the grand jury sufficient information

concerning the relevant law ‘to enable it intelligently to decide whether a crime has been

committed.’” United States v. Twersky, No. S2 92 CR. 1082 (SWK), 1994 WL 319367, at *4

(S.D.N.Y. June 29, 1994) (citation omitted). “Although the prosecutor need not give legal

instructions which approach the comprehensiveness of the trial judge’s charge to the jury, an

instruction may be ‘so misleading’ due to mistakes or omissions, that the ensuing indictment




                                              - 10 -
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 11 of 22



‘will not be permitted to stand even though it is supported by legally sufficient evidence.’” Id.

(citations omitted).

       While the prosecutor has a “dual role” when it comes to grand juries—“pressing for an

indictment and [ ] being the grand jury adviser”—the “latter duty must take precedence” when

the two “conflict.” Ciambrone, 601 F.2d at 628 (Friendly, J., dissenting) (quoting United States

v. Remington, 208 F.2d 567, 573-74 (2d Cir. 1953) (L. Hand, J., dissenting)). The modern-day

“gain in [the] prosecutors’ influence over grand juries is all the more reason to insist that these

limitations [on instructing the grand jury] be observed strictly.” United States v. Hogan, 712

F.2d 757, 759 (2d Cir. 1983) (remanding for dismissal of indictment due to prosecutorial

misconduct before the grand jury). And, relevant here, “courts tend to look less leniently upon

erroneous legal instructions where the instructions were made with the intent of precluding a line

of relevant inquiry or when other misconduct by the prosecutor suggests a pattern of

overreaching.” Twersky, 1994 WL 319367, at *4 (citing Hogan, 712 F.2d at 760–62) (other

citations omitted)).

       Rule 6(e)(3)(C)(ii) of the Federal Rules of Criminal Procedure operates against this legal

backdrop. It authorizes the disclosure of a grand jury matter “at the request of a defendant who

shows that a ground may exist to dismiss the indictment because of a matter that occurred before

the grand jury.” A defendant must show a particularized need for disclosure of a grand jury

matter. See United States v. Proctor & Gamble Co., 356 U.S. 677, 682–83 (1958). With regard

to legal instructions provided to the grand jury, the defendant must identify facts that raise doubts

about the accuracy of the instructions. See United States v. Stevens, 771 F. Supp. 2d 556, 567

(D. Md. 2011) (“[W]here a prosecutor’s legal instruction to the grand jury seriously misstates the

applicable law, the indictment is subject to dismissal if the misstatement casts ‘grave doubt that




                                               - 11 -
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 12 of 22



the decision to indict was free from the substantial influence’ of the erroneous instruction.”)

(quoting United States v. Peralta, 763 F. Supp. 14, 21 (S.D.N.Y. 1991) (citation omitted)).

       Courts thus have ordered in camera inspection or disclosure of the legal instructions to

the grand jury when it appears from subsequent positions taken by the government in

prosecutions that the instructions it provided may have been erroneous or incomplete. See

United States v. Bravo-Fernandez, 239 F. Supp. 3d 411, 416 (D.P.R. 2017); United States v.

Etienne, No. 17-CR-00093, 2019 WL 2548790, at *3 (N.D. Cal. Jun 20, 2019) (“Disclosure of

the instructions is also sufficiently narrow and focused as it only addresses whether a []

misstatement was made” by the prosecution).            Courts have found such error where the

government incompletely or erroneously provides legal instructions to the grand jury. See

United States v. Brito, 907 F.2d 392, 395 (2d Cir. 1990) (finding that the prosecutor’s “careless

instructions” hindered “the grand jury’s understanding of the importance of evaluating the

reliability of the evidence” and discouraged “it from demanding eye witness testimony”); United

States v. Kasper, 10-cr-318 (HBS), 2011 WL 7098042, at *7 (W.D.N.Y. June 20, 2011).

       Ultimately, the governing standard is “a highly flexible one, adaptable to different

circumstances and sensitive to the fact that the requirements of secrecy are greater in some

situations than in others.” United States v. John Doe, Inc. I, 481 U.S. 102, 116–17 (1987)

(citation omitted); Judicial Watch, Inc. v. Tillerson, 270 F. Supp. 3d 1, 5 (D.D.C. 2017) (same).

Thus, for example, “after the grand jury’s functions are ended, disclosure is wholly proper where

the ends of justice require it.” United States v. Socony-Vacuum Oil Co., 310 U.S. 150, 234

(1940) (citation omitted); see also Twersky, 1994 WL 319367, at *5 (“Generally, however, once

an investigation is over, most of the policies which warrant maintaining the secrecy of the grand

jury proceedings, including, preventing the escape of those not yet indicted, are no longer




                                              - 12 -
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 13 of 22



present.”) (citing United States v. Moten, 582 F.2d 654, 663 (2d Cir. 1978)). And, requests that

“steer[] clear of Rule 6(e)’s bread and butter: ‘the identities of witnesses or jurors, the substance

of testimony as well as actual transcripts, the strategy or direction of the investigation, the

deliberations or questions of jurors, and the like’”—implicate minimal secrecy concerns.

Judicial Watch, 270 F. Supp. 3d at 5 (quoting In re Motions of Dow Jones & Co., Inc., 142 F.3d

496, 500 (D.C. Cir. 1998)).

       B.      Disclosure Of The Grand Jury Instructions Is Needed To Determine
               Whether There Are Grounds For Dismissal Of The Indictment Or Other
               Relief.

       There are compelling justifications supporting Concord’s request for disclosure of the

grand jury instructions. The ever-changing nature of the charges in this proceeding raises serious

doubts about the instructions received by the grand jury as related to what the government now

claims it will prove. Controlling law, undergirded by fundamental constitutional principles, calls

for disclosure of the instructions in these circumstances.

               1.      Concord Has A Particularized Need To See The Grand Jury
                       Instructions.

       The record demonstrates multiple reasons furthering Concord’s particularized need to see

the grand jury instructions at this juncture in this prosecution. First, as evidenced by the

prosecution’s ever-shifting interpretations of the Indictment, there is a real danger that Concord

was in fact indicted for conduct that was not illegal. ECF 210 at 36–37. The Indictment itself

reflects as much, replete as it is with allegations and overt acts which are not in and of

themselves illegal. In particular, the government’s allegations with respect to FARA—especially

its most recent one, sprung on Concord in the October 4 letter—are not supported by any

reported case or previously filed FARA indictment. Id. at 9–11, 18–19. Moreover, the Special




                                               - 13 -
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 14 of 22



Counsel framed the Indictment as a conspiracy to “interfere” in the 2016 election, Ind. ¶¶ 2, 4, 7,

but no such crime of “election interference” exists in the federal criminal code.

       To be sure, as this Court previously noted, conduct that does not violate a statute or

regulation nonetheless can support a § 371 defraud conspiracy where it is deceptive and it

interferes with a “lawful government function.” United States v. Concord Mgmt. & Consulting

LLC, 347 F. Supp. 3d 38, 51 (D.D.C. 2018). But that is beside the point for this motion. The

focus now is on the prosecution’s penchant for changing course on the charges involved, leaving

doubt about how the grand jury was instructed in the first instance. Indeed, the lengths to which

the prosecution has gone—and is going—to gin up new interpretations of culpability that just

might survive pre-trial scrutiny gives rise to the real possibility that the grand jury was instructed

that it could indict for conduct that was not illegal—not only under various substantive laws

(such as FECA and FARA), but under § 371’s defraud clause itself. And if that was the case, the

grand jury was badly mis-instructed, reason enough to order disclosure of the instructions.

Stevens, 771 F. Supp. 2d at 567 (“[W]here a prosecutor’s legal instruction to the grand jury

seriously misstates the applicable law, the indictment is subject to dismissal if the misstatement

casts ‘grave doubt that the decision to indict was free from the substantial influence’ of the

erroneous instruction.”).

       But the stakes raised by a mis-instruction are even higher here because one cannot

constitutionally be convicted for lawful conduct. See BMW of N. Am., Inc. v. Gore, 517 U.S.

559, 573 (1996) (“‘To punish a person because he has done what the law plainly allows him to

do is a due process violation of the most basic sort’”) (quoting Bordenkircher v. Hayes, 434 U.S.

357, 363 (1978)). And if that is what the instructions given to the grand jury allowed for—or




                                                - 14 -
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 15 of 22



even expressly directed—that certainly raises serious questions about the constitutionality of the

charge and this proceeding.

       Second, the instructions will shed light on whether the grand jury in fact charged the

government’s newly concocted theory of culpability based on FARA and unwitting U.S.

“agents” of Concord and the other Defendants in the first place.             As noted, “the Fifth

Amendment requires that criminal prosecutions be limited to the unique allegations of the

indictments returned by the grand jury.” Hitt, 249 F.3d at 1016 (citations omitted). And that

means “that an indictment may not be amended except by resubmission to the grand jury, unless

the change is merely a matter of form.” Russell, 369 U.S. at 770 (citations omitted).

       The Indictment does not appear capable of being construed to encompass the

government’s new theory of FARA criminality. Supra at 8–9. And if it cannot be construed that

way, then the prosecution’s attempt to inject that theory now must be seen for what it is: an

impermissible constructive amendment of the indictment that must be blocked. See United

States v. Mangieri, 694 F.2d 1270, 1277 (D.C. Cir. 1982) (“An amendment of the indictment

occurs when the charging terms of the indictment are altered, either literally or in effect, by

prosecutor or court after the grand jury has last passed upon them.”) (citation omitted).

       Under any circumstances, the grand jury instructions can provide definitive proof on

whether the government instructed the grand jury on its new interpretation of FARA and, as

appears likely, is now trying to constructively amend the Indictment the grand jury returned to

salvage this prosecution.

       On the one hand, if the government did instruct the grand jury on its new FARA

interpretation, given the plain terms of the Indictment, that will reinforce the grand jury’s

intentional decision not to charge that theory. Or, if the prosecution presented its new FARA




                                               - 15 -
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 16 of 22



interpretation to the grand jury prior to the February 2018 Indictment, but only now—after 19

months of vigorous battles over exactly what the Indictment does and does not charge—has

disclosed it to Concord, that will further expose the unconstitutionally arbitrary conduct that has

marked this prosecution from the start. ECF 210 at 22–31. It also bespeaks a belief on the part

of the current prosecutors from the U.S. Attorney’s Office for the District of Columbia and DOJ

that the charge the grand jury returned is defective; that those prosecutors would not have

brought it had they, and not the Special Counsel, been leading the investigation; and that they are

now grasping for anything that might sustain the charge long enough to get to trial.

       On the other hand, if the prosecution did not so instruct the grand jury on its newly

minted FARA interpretation, the news for the prosecution is just as grim. It will conclusively

show the Indictment cannot be construed to include the prosecution’s new FARA

interpretation—and yet the government forges ahead with it unbowed, having yet to explain to

Concord or the Court how it can justify its belated effort to stretch and contort the Indictment to

save its case. No explanation is possible, however, since the government is bound by the terms

of the Indictment under the fundamental principles that underlie its purpose and use.

       Third, the need for disclosure of the legal instructions takes on even greater dimension

now because the departure of the prosecution’s new FARA interpretation from the plain

language of the Indictment generates serious Fifth Amendment concerns. Concord had no notice

of this new “charge” and is constitutionally entitled not to have “to answer” because it is “not

contained in the indictment” itself. Hitt, 249 F.3d at 1016 (citation omitted). The truth is, “[i]f

the government envisioned” its new FARA interpretation when it pursued the Indictment against

Concord, “it was obligated to ensure that the Grand Jury stated that [interpretation] with certainty

and thereby conformed to the ‘basic principles of fundamental fairness’ underlying the two key




                                               - 16 -
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 17 of 22



purposes of an indictment—notice to the defendant and protection against double jeopardy.” Id.

at 1026 (citing Russell, 369 U.S. at 763, 765–66).

       Apart from that, without any textual basis in the words of the Indictment, the

government’s new interpretation also threatens Concord’s Fifth Amendment double-jeopardy

right by preventing Concord, this Court, or future courts from knowing exactly what Concord

will (or won’t) be tried for in this case. A jury conceivably could convict Concord based on the

government’s new FARA interpretation, but since that theory makes no appearance in the

Indictment, the government would be left free to charge Concord later with FARA violations

based on the same theory. It therefore is far from “clear that a future prosecution for conduct

arising out of the charges here would be barred.” United States v. Hillie, 227 F. Supp. 3d 57, 79–

80 (D.D.C. 2017) (citation omitted) (dismissing indictment based in part on Double Jeopardy

Clause). For these reasons alone, the Court should order the grand jury instructions disclosed to

Concord.

       Fourth, it seems highly likely that whatever legal instructions the prosecution gave the

grand jury here were erroneous, incomplete, or both. The government continuously has shifted

its theories and interpretations of the charge against Concord and the subsidiary allegations

supporting it.   Supra at 4–9; ECF 210 at 14–19.           Whether these various theories and

interpretations are legally correct or not, their tardy, post-Indictment revelation raises serious

concerns that none of them were actually presented to the grand jury before it returned the

Indictment. The likelihood of incompleteness is further driven by the reasoning in the recent

decisions in Rehaif v. United States, 139 S. Ct. 2191 (2019) and United States v. Burden, 934

F.3d 675 (D.C. Cir. 2019). As Concord’s renewed motion to dismiss demonstrates, under Rehaif

and Burden, the prosecution will have to prove beyond a reasonable doubt that Concord “knew []




                                              - 17 -
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 18 of 22



its status as a foreign-national corporation imposed disclosure and registration duties on it under

U.S. law that it was obligated, on pain of criminal sanction, to carry out; and, arguably, that

Concord knew about the specific statutes and regulations invoked when it acted.” ECF 210 at

32. The Indictment plainly does not allege this type and degree of scienter, and the prosecution

very likely did not instruct the grand jury accordingly.

       But if the instructions did not lay out the mens rea that Rehaif and Burden require, they

were incorrect, and the grand jury very well may have declined to charge Concord had it been

instructed correctly, consistent with those two precedents. See, e.g., United States v. Way, No.

1:14-CR-00101-DAD-BAM, 2015 WL 8780540, at *6–7 (E.D. Cal. Dec. 15, 2015) (ordering

disclosure of “the grand jury transcripts and instructions to the grand jury regarding the element

of knowledge on the analogue crimes charged” based on the Supreme Court’s intervening

decision in McFadden v. United States, 135 S. Ct. 2298 (2015)). In Way, for example, the court

found a particularized need for disclosure where “[d]efendants have articulated that the proof

presented to the grand jury may have been legally insufficient to establish probable cause in light

of the Supreme Court’s holding in McFadden.” Id. at *4. So too here after Rehaif and Burden.

       On balance, therefore, this presents a textbook case for disclosing the legal instructions

given to the grand jury. “Where there has been a Supreme Court decision which changes an

element of a crime charged against defendants since the indictment[,] . . . justice warrants

balancing in favor of disclosure over institutional secrecy concerns.” Way, 2015 WL 8780540,

at *6–7; see also United States v. Hoey, No. S3 11–cr–337 (PKC), 2014 WL 2998523, at *3

(S.D.N.Y., July 2, 2014) (ordering inspection where intervening decision in Burrage v. United

States, 571 U.S. 204 (2014), altered the causation standard in determining sentencing

enhancement for drug offense); United States v. Ho, Criminal No. 08–00337 JMS, 2009 WL




                                               - 18 -
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 19 of 22



2591345, at *4 (D. Haw. Aug. 20, 2009) (ordering inspection following decision in Arthur

Andersen LLP v. United States, 544 U.S. 696 (2005)); United States v. Morales, No. CR. S-05-

0443 WBS, 2007 WL 628678, at *4 (E.D. Cal. Feb. 28, 2007) (“Release of grand jury

instructions may be proper when the Supreme Court has altered precedent upon which

instructions were based.”) (citation omitted).

       Fifth, given the evident arbitrariness of the government’s conduct in prosecuting this

case from its inception, there is good reason to suspect that this arbitrariness infected the grand

jury charging process itself. Concord has chronicled this pattern of arbitrary prosecutorial

conduct, ECF 210 at 6–19, 26–30, conduct that has risen to the level of a due process violation

and, as a result, engendered “grave doubt that the decision to indict was free from the substantial

influence” of precisely that sort of conduct at the grand jury instruction and charging stage.

Bank of Nova Scotia v. United States, 487 U.S. 250, 263–64 (1988).

               2.      Any Countervailing Reasons To Maintain The Secrecy Of The Grand
                       Jury Instructions Are Exceedingly Weak.

       The Special Counsel concluded his investigation back in early 2019 and issued a report

on his findings in March 2019. In January 2019, the Court extended the grand jury’s term for

another 6 months. See Mueller grand jury extended for up to 6 months, CNN Politics (Jan. 4,

2019), https://www.cnn.com/2019/01/04/politics/mueller-grand-jury/index.html.         But that 6-

month extension expired in July, and early last week, DOJ represented to this Court that “[t]his

grand jury only recently concluded their work.” Ex. 5, In Re: Application of the Committee on

the Judiciary and the U.S. House of Representatives for an Order Authorizing the Release of

Certain Grand Jury Materials, No. 19-48, Oct. 8, 2019 Hr’g Tr. 80:4 (D.D.C.) (excerpt). This

drastically diminishes any justification for keeping the legal instructions secret.




                                                 - 19 -
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 20 of 22



       The Supreme Court has made clear that “as the considerations justifying secrecy become

less relevant, a party asserting a need for grand jury [material] will have a lesser burden in

showing justification.” John Doe, Inc. I, 481 U.S. at 115 (quoting Douglas Oil Co. of California

v. Petrol Stops Nw., 441 U.S. 211, 223 (1979)); Petrol Stops Nw. v. Cont’l Oil Co., 647 F.2d

1005, 1008 (9th Cir. 1981) (same); see also West v. United States, No. 08 CR 669, 2010 WL

1408926, at *3 (N.D. Ill. Apr. 5, 2010) (noting that the “burden” to show a particularized need

for disclosure “works on a sliding scale: as secrecy considerations become less relevant, so too

does the burden lessen”) (citation omitted). Thus, where, as here, “the grand jury’s functions are

ended, disclosure is wholly proper where the ends of justice require it.” Socony-Vacuum Oil Co.,

310 U.S. at 234 (citation omitted); see also United States v. Burge, No. 08 CR 846, 2014 WL

201833, at *3 (N.D. Ill. Jan. 17, 2014) (“The need for grand jury secrecy is diminished once the

grand jury has fulfilled its duties.”); Way, 2015 WL 8780540, at *5 (going further and

concluding that “where the grand jury has concluded its investigation [and] there are no security

concerns to jurors or witnesses . . . the strong public policy [for secrecy] must yield to a

disclosure”).

       Secrecy considerations also are substantially lessened here given the nature of the

materials sought.   Concord seeks the legal instructions the prosecution provided, not any

testimony given, the identities of the witnesses that gave that testimony, or information on the

particular evidence the grand jury reviewed in rendering its charging decision. Unlike the

identities or testimony of grand jury witnesses, the legal instructions given to the grand jury “do

not implicate any of the concerns typically cited in support of grand jury secrecy.” United States

v. Facteau, No. 1:15-CR-10076-ADB, 2016 WL 4445741, at *4 (D. Mass. Aug. 22, 2016); see

also United States v. Gurry, No. 16-CR-10343-ADB, 2019 WL 247205, at *2 (D. Mass. Jan. 17,




                                              - 20 -
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 21 of 22



2019) (observing that “the considerations justifying secrecy are less relevant given” defendant

was seeking grand jury’s instructions); Greenberg v. United States Dep’t of Treasury, 10 F.

Supp. 2d 3, 27 (D.D.C. 1998) (“[T]he relevant inquiry is whether the document would reveal the

inner workings of the grand jury, such as witness names, or the substance of testimony or the

direction and strategy of the investigation.”) (internal quotations and citations omitted). Simply

put, grand jury “instructions do not reveal the substance of the grand jury’s deliberative process

or other information that would compromise the secrecy that Rule 6 seeks to protect.” United

States v. Belton, No. 14-CR-00030-JST, 2015 WL 1815273, at *3 (N.D. Cal. Apr. 21, 2015); see

also United States v. Diaz, 236 F.R.D. 470, 477–78 (N.D. Cal. 2006) (noting that “instructions

… would not reveal the substance or essence of the grand jury proceedings”).

       Nor, especially given the completion of the grand jury’s work, would disclosure of the

instructions make it easier for Concord or any other defendant or investigatory target to “escape”

indictment, “importun[e] the grand jurors,” “tamper[] with the witnesses[,]” or discourage “free

and untrammeled disclosures” from witnesses. In re Grand Jury Subpoena, 103 F.3d 234, 237

(2d Cir. 1996) (listing the “rationales” behind grand jury secrecy) (citations omitted). At the

same time, “allowing the instructions to be disclosed through the discovery process would help

ensure the integrity of the grand jury process, incentivize prosecutors to be careful in instructing

a grand jury, and give some teeth to the grand jury’s shield’ function” against arbitrary or

oppressive prosecutorial conduct. Facteau, 2016 WL 4445741, at *5 (quoting United States v.

Mandujano, 425 U.S. 564, 573 (1976)).

IV.    Conclusion

       Exercising its “duty in a case of this kind . . . to weigh carefully the competing interests

in light of the relevant circumstances and the [governing legal standards[,]” Douglas Oil, 441




                                               - 21 -
        Case 1:18-cr-00032-DLF Document 217 Filed 10/16/19 Page 22 of 22



U.S. at 223, the Court should grant Concord’s motion and order the disclosure of the grand jury

instructions that led to the return of the Indictment of Concord.

Dated: October 16, 2019                                 Respectfully submitted,

                                                        CONCORD MANAGEMENT
                                                        AND CONSULTING LLC


                                               By: /s/ Eric A. Dubelier
                                                   Eric A. Dubelier (D.C. Bar No. 419412)
                                                   Katherine J. Seikaly (D.C. Bar No. 498641)
                                                   REED SMITH LLP
                                                   1301 K Street, N.W.
                                                   Suite 1000 – East Tower
                                                   Washington, D.C. 20005-3373
                                                   202.414.9200 (phone)
                                                   202.414.9299 (fax)
                                                   edubelier@reedsmith.com
                                                   kseikaly@reedsmith.com

                                                     James C. Martin*
                                                     Colin E. Wrabley*
                                                     REED SMITH LLP
                                                     225 Fifth Avenue
                                                     Pittsburgh, PA 15222-2716
                                                     412.288.3131 (phone)
                                                     412.288.3063 (fax)
                                                     jcmartin@reedsmith.com
                                                     cwrabley@reedsmith.com
                                                     *
                                                       Admitted Pro Hac Vice




                                               - 22 -
  Case 1:18-cr-00032-DLF Document 217-1 Filed 10/16/19 Page 1 of 2




Exhibit 1 to Defendant Concord Management and
Consulting LLC’s Motion for Disclosure of Grand
         Jury Instructions, 18-cr-32-DLF
                 Case 1:18-cr-00032-DLF Document 217-1 Filed 10/16/19 Page 2 of 2


                                                                                                                                              Reed Smith LLP
                                                                                                                                      7900 Tysons One Place
                                                                                                                                                    Suite 500
                                                                                                                                      McLean, VA 22102-5979
Eric A. Dubelier                                                                                                                         Tel +1 703 641 4200
Direct Phone: +1 202 414 9291                                                                                                           Fax +1 703 641 4340
Email: edubelier@reedsmith.com                                                                                                                 reedsmith.com



June 5, 2019

Via Electronic Mail

Jonathan Kravis
United States Attorney’s Office
555 Fourth Street NW
Washington, DC 20530


Re:       United States v. Concord Management and Consulting LLC, 1:18-cr-00032-DLF

Dear Mr. Kravis:

      This letter constitutes a supplemental discovery request on behalf of our client Concord
Management and Consulting LLC (“Concord”).

        Please produce any and all Designation and Blocking Memoranda, Evidentiary Memoranda, and
related materials, including exhibits referenced therein, prepared by the Department of the Treasury,
Office of Foreign Assets Control related to Concord Management and Consulting LLC, Concord
Catering, and Yevgeniy Prigozhin in connection with their designation under any Executive Order as
Specially Designated Nationals.

         As you are aware, the government repeatedly has noted the Defendants’ designations in its
filings in this matter. See, e.g., Government’s Motion for a Protective Order (ECF No. 24) at 8 n.5;
Government’s Opposition to Defendant’s Motion to Dismiss (ECF No. 47) at 8; Government’s
Opposition to Defendant’s Motion to Dismiss (ECF No. 56) at 2. These types of documents have been
disclosed in other litigation. See, e.g., Deripaska v. Mnuchin, 19-cv-272 (D.D.C. May 28,2019), ECF
No. 6 (filing administrative record including Designation and Blocking Memoranda, Evidentiary
Memoranda, and related documents); Chichakli v. Szubin, 06-cv-1546 (N.D. Tex. Dec. 8, 2006), ECF
No. 14 (same). Further, these documents are subject to disclosure pursuant to FOIA. See 5 U.S.C. §
552(a)(2)(A).

       We ask that you produce the requested information on or before Wednesday, June 19, 2019, if
we do not hear from you by that date, we intend to file a motion to compel these materials.

Very truly yours,

Eric A. Dubelier



       ABU DHABI  ATHENS  BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH
 NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON



                                                                                                                                  EME_ACTIVE-572340444.1
  Case 1:18-cr-00032-DLF Document 217-2 Filed 10/16/19 Page 1 of 2




Exhibit 2 to Defendant Concord Management and
Consulting LLC’s Motion for Disclosure of Grand
         Jury Instructions, 18-cr-32-DLF
        Case 1:18-cr-00032-DLF Document 217-2 Filed 10/16/19 Page 2 of 2




                                                       U.S. Department of Justice

                                                       Jessie K. Liu
                                                       United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530




September 19, 2019

Eric Dubelier, Esq.
Katherine Seikaly, Esq.
Counsel for Concord Management and Consulting, LLC

       Re:      United States v. Concord Management and Consulting, LLC, No. 18-CR-32-2

Dear Counsel:

       We write to respond to your letter dated June 5, 2019.

       The trial team has reviewed materials in the possession of the Treasury Department’s
Office of Foreign Assets Control related to Concord Management and Consulting LLC, Concord
Catering, and Yevgeniy Prigozhin. Consistent with its discovery obligations, the trial team is
producing all discoverable materials of which it is aware to the defense.

       Please do not hesitate to contact us if you have any questions about this information.


                                             Sincerely,

                                             /s/ Jonathan Kravis
                                             Jonathan Kravis
                                             Katherine Rakoczy
                                             Luke Jones
                                             Assistant United States Attorneys
                                             U.S. Attorney’s Office for the District of Columbia

                                             Heather Alpino
                                             Trial Attorney
                                             National Security Division
                                             U.S. Department of Justice


                                                1
  Case 1:18-cr-00032-DLF Document 217-3 Filed 10/16/19 Page 1 of 3




Exhibit 3 to Defendant Concord Management and
Consulting LLC’s Motion for Disclosure of Grand
         Jury Instructions, 18-cr-32-DLF
                 Case 1:18-cr-00032-DLF Document 217-3 Filed 10/16/19 Page 2 of 3




From:                              Kravis, Jonathan (USADC) <Jonathan.Kravis3@usdoj.gov>
Sent:                              Friday, September 20, 2019 9:38 AM
To:                                Dubelier, Eric A.; Seikaly, Kate J; Curtis, Deborah (USADC); Rakoczy, Kathryn (USADC);
                                   Alpino, Heather (NSD)
Subject:                           RE: Concord Discovery Request



EXTERNAL E-MAIL

There is no separate production coming to you in response to your letter. Rather, by the discovery deadline, the trial
team will provide you with all discoverable materials of which it is aware, including discoverable materials from the
sources referenced in your letter, if there are any such materials.

Thanks,
Jonathan

Jonathan Kravis
Deputy Chief, Fraud and Public Corruption Section
U.S. Attorney’s Office for the District of Columbia
202‐252‐6886

From: Dubelier, Eric A.
Sent: Friday, September 20, 2019 9:00 AM
To: Kravis, Jonathan (USADC) ; Seikaly, Kate J ; Curtis, Deborah (USADC) ; Rakoczy, Kathryn (USADC) ; Alpino, Heather
(NSD)
Subject: RE: Concord Discovery Request

Jonathan:

What does this mean? There are no enclosures and no reference to a subsequent production? Thanks


Eric A. Dubelier
202‐414‐9291
edubelier@reedsmith.com

Reed Smith LLP
1301 K Street, N.W.
Suite 1100 ‐ East Tower
Washington, D.C. 20005
202‐414‐9200
Fax 202‐414‐9299

From: Kravis, Jonathan (USADC) <Jonathan.Kravis3@usdoj.gov>
Sent: Thursday, September 19, 2019 5:00 PM
To: Seikaly, Kate J <KSeikaly@ReedSmith.com>; Curtis, Deborah (USADC) <Deborah.Curtis@usdoj.gov>; Rakoczy,
Kathryn (USADC) <Kathryn.Rakoczy@usdoj.gov>; Alpino, Heather (NSD) <Heather.Alpino@usdoj.gov>
Cc: Dubelier, Eric A. <EDubelier@ReedSmith.com>
Subject: RE: Concord Discovery Request
                                                             1
                  Case 1:18-cr-00032-DLF Document 217-3 Filed 10/16/19 Page 3 of 3

EXTERNAL E‐MAIL

Dear counsel:

Please see attached.

Thanks,
Jonathan

Jonathan Kravis
Deputy Chief, Fraud and Public Corruption Section
U.S. Attorney’s Office for the District of Columbia
202‐252‐6886

From: Seikaly, Kate J <KSeikaly@ReedSmith.com>
Sent: Wednesday, June 5, 2019 4:56 PM
To: Kravis, Jonathan (USADC) <JKravis1@usa.doj.gov>; Curtis, Deborah (USADC) <DCURTIS4@usa.doj.gov>; Rakoczy,
Kathryn (USADC) <KRakoczy2@usa.doj.gov>; Alpino, Heather (NSD) (JMD) <Heather.Alpino@usdoj.gov>
Cc: Dubelier, Eric A. <EDubelier@ReedSmith.com>
Subject: Concord Discovery Request

Counsel,

Please see the attached letter.

Thank you,
Kate


Kate Seikaly
703.641.4231
kseikaly@reedsmith.com

Reed Smith LLP
7900 Tysons One Place
Suite 500
McLean, VA 22102‐5979
+1 703 641 4200
Fax +1 703 641 4340


                                                         ***
This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you
have received it in error, you are on notice of its status. Please notify us immediately by reply e-mail and then
delete this message from your system. Please do not copy it or use it for any purposes, or disclose its contents to
any other person. Thank you for your cooperation.
                                                                              Disclaimer Version RS.US.201.407.01



External Signed
                                                         2
  Case 1:18-cr-00032-DLF Document 217-4 Filed 10/16/19 Page 1 of 3




Exhibit 4 to Defendant Concord Management and
Consulting LLC’s Motion for Disclosure of Grand
         Jury Instructions, 18-cr-32-DLF
Case 1:18-cr-00032-DLF Document 217-4 Filed 10/16/19 Page 2 of 3
Case 1:18-cr-00032-DLF Document 217-4 Filed 10/16/19 Page 3 of 3
  Case 1:18-cr-00032-DLF Document 217-5 Filed 10/16/19 Page 1 of 8




Exhibit 5 to Defendant Concord Management and
Consulting LLC’s Motion for Disclosure of Grand
         Jury Instructions, 18-cr-32-DLF
Case 1:18-cr-00032-DLF Document 217-5 Filed 10/16/19 Page 2 of 8     1


                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

   * * * * * * * * * * * * * * * * * *
  In Re: Application of the Committee )           Grand Jury
  on the Judiciary and the U.S. House    )        19-48
  of Representatives for an Order        )
  Authorizing the Release of Certain     )
  Grand Jury Materials,                  )
  Petitioners: Committee on the          )        October 8, 2019
  Judiciary and U.S. House of            )        9:59 a.m.
  Representatives                        )        Washington, D.C.
  Respondent: U.S. Department of Justice.)
                                         )
   * * * * * * * * * * * * * * * * * *

                     TRANSCRIPT OF MOTION HEARING
                 BEFORE THE HONORABLE BERYL A. HOWELL,
               UNITED STATES DISTRICT COURT CHIEF JUDGE

  APPEARANCES:

  FOR PETITIONERS:       DOUGLAS N. LETTER
                         MEGAN BARBERO
                         JOSEPHINE MORSE
                         ADAM A. GROGG
                         U.S. House of Representatives
                         219 Cannon House Office Building
                         Washington, DC 20515
                         (202) 225-9700
                         Email: Douglas.letter@mail.house.gov


  FOR RESPONDENT:        ELIZABETH J. SHAPIRO
                         JAMES BURNHAM
                         CRISTEN HANDLEY
                         STEVEN MEYERS
                         SERENA ORLOFF
                         JAMES GILLIGAN
                         U.S. Department of Justice
                         1100 L Street, NW
                         Washington, DC 20530
                         (202) 514-5302
                         Email: Elizabeth.Shapiro@usdoj.gov

  Court Reporter:        Elizabeth Saint-Loth, RPR, FCRR
                         Official Court Reporter

            Proceedings reported by machine shorthand,
        transcript produced by computer-aided transcription.
     Case 1:18-cr-00032-DLF Document 217-5 Filed 10/16/19 Page 3 of 8        2


1                              P R O C E E D I N G S

2                   THE DEPUTY:    Matter before the Court, Grand Jury

3      Matter 19-48, In Regards to an Application of the Committee

4      on the Judiciary and the U.S. House of Representatives for

5      an Order Authorizing the Release of Certain Grand Jury

6      Materials.     Petitioners:    Committee on the Judiciary and

7      U.S. House of Representatives; Respondent:          U.S. Department

8      of Justice.

9                   Counsel, please come forward and state your names

10     for the record.

11                  MR. LETTER:    Douglas Letter, the General Counsel,

12     the U.S. House of Representatives.         And if I may just for a

13     moment, Your Honor, with me I've got --

14                  THE COURT:    Yes, I would like that.

15                  MR. LETTER:    -- Associate Counsel Megan Barbero

16     and Jodi Morse and Assistant Counsel Adam Grogg, and members

17     of the House Judiciary Committee.

18                  THE COURT:    Okay.   What fun.    Touting from the

19     Hill.

20                  MS. SHAPIRO:     Good morning, Your Honor.

21     Elizabeth Shapiro from the Department of Justice.

22                  THE COURT:    Yes.    Good morning, Ms. Shapiro.

23                  Who is with you at counsel table?

24                  MS. SHAPIRO:     Good morning.

25                  Yes.   At counsel's table with me -- on this side
     Case 1:18-cr-00032-DLF Document 217-5 Filed 10/16/19 Page 4 of 8          3


1      is James Burnham, Cristen Handley, Steven Meyers,

2      Serena Orloff, and James Gilligan, all colleagues from the

3      Department of Justice.

4                  THE COURT:    Okay.     Well, thank you.

5                  Mr. Letter, this is your petition so I will start

6      with you.

7                  MR. LETTER:     Thank you, Your Honor.      And may it

8      please the Court.

9                  As you know, we are here because the House is

10     seeking access to grand jury material that was redacted from

11     The Mueller Report or certain subjects that we have defined

12     for you is in the material that the Special Counsel,

13     Mr. Mueller, developed.

14                 THE COURT:    Why don't we just begin so I can make

15     sure we're totally all clear about the scope of what the

16     House is seeking production of.

17                 MR. LETTER:     Sure.

18                 THE COURT:    Certainly, grand jury material is not

19     the only material redacted from The Mueller Report.              Also

20     redacted were -- was information that, in the Department's

21     view, could compromise sensitive sources and methods,

22     ongoing investigations, and the privacy and reputation of

23     third parties.

24                 So the committee is not seeking production of any

25     of those three other categories of material; is that
     Case 1:18-cr-00032-DLF Document 217-5 Filed 10/16/19 Page 5 of 8        4


1      correct?

2                  MR. LETTER:     Not here, Your Honor.

3                  We had -- we had worked out arrangements --

4      Attorney General Barr authorized disclosures to certain

5      members of Congress, the Speaker of the House, for example;

6      the judiciary committee had access to Volume II of the

7      report; the intelligence committee Volume I.           I had access

8      to both volumes.      So we have seen that redacted material.

9                  The only thing that General Barr did not authorize

10     us to see was the grand jury material and that, therefore,

11     is within your authority.

12                 THE COURT:    Okay.    And so it's fair to say that

13     the House Judiciary Committee if not as a whole, but certain

14     members of it, as well as HPSCI, have seen a lot more

15     information from The Mueller Report than the public has

16     seen, for example?

17                 MR. LETTER:     That is correct, Your Honor, yes.

18     Again, the Attorney General determined to give a significant

19     percentage of Congress that access.

20                 THE COURT:    All right.     And the House Judiciary

21     Committee has raised no question as to the accuracy of any

22     of the redactions made for grand jury secrecy; is that

23     correct?

24                 MR. LETTER:     That is correct.

25                 I am just going to check that to make absolutely
     Case 1:18-cr-00032-DLF Document 217-5 Filed 10/16/19 Page 6 of 8     79


1      the particularized need to say -- for them to see the grand

2      jury material to evaluate whether or not when that witness

3      was under oath in front of a grand jury with tough

4      prosecutors, that witness might have given them a more

5      accurate story, a more consistent story with the truth.

6                  MS. SHAPIRO:     But they haven't pointed to --

7                  THE COURT:    And so why isn't that generalized need

8      to avoid being misled enough of a particularized need here

9      for me to have to go no further?

10                 MS. SHAPIRO:     Because I think the Supreme Court

11     has told us that a generalized need is not sufficiently

12     particularized.     They need to point to why they think that a

13     witness has lied or why they think they need a particular

14     person's testimony.      It can't just be that, We have had a

15     lot of people come before us and we want to double-check to

16     make sure they were all telling the truth -- which is

17     essentially the argument.

18                 It needs to be particularized.        And they don't get

19     a pass on that because they're talking about impeachment

20     because they want to put themselves within the normal rubric

21     of a judicial proceeding.

22                 THE COURT:    All right.

23                 MS. SHAPIRO:     I also --

24                 THE COURT:    Yes.

25                 MS. SHAPIRO:     I just wanted to address, also, on
     Case 1:18-cr-00032-DLF Document 217-5 Filed 10/16/19 Page 7 of 8           80


1      the particularized need point, the sort of secrecy protocol

2      that the House is touting as reassuring us; but it doesn't

3      because, as we have pointed out, there are ongoing matters.

4      This grand jury only recently concluded their work.              There

5      are spin-off matters, investigations, law enforcement

6      matters, and --

7                   THE COURT:   Well, perhaps you can clarify because

8      The Mueller Report redactions for both 6(e) secrecy reasons,

9      as well as for ongoing investigations, I had, in some ways,

10     assumed that the -- if a redaction was for both 6(e) and

11     ongoing criminal investigations, there were no redactions

12     that had two reasons given.        For example, they just had one;

13     and that the ongoing criminal investigations sort of

14     prevailed.     And so -- is that right?

15                  MS. SHAPIRO:    Well, I think that you are right in

16     that there was one justification --

17                  THE COURT:   So let me put it another way.

18                  All of the 6(e) redactions are redactions that but

19     for 6(e) would be disclosed, are not subject to the other

20     three categories of redacted information --

21                  MS. SHAPIRO:    I can't say definitively.       Maybe --

22                  THE COURT:   Can you check with somebody at your

23     table?

24                  MS. SHAPIRO:    I don't think so.

25                  THE COURT:   They were not involved in the
     Case 1:18-cr-00032-DLF Document 217-5 Filed 10/16/19 Page 8 of 8      99


1      This is the position of the House.

2                   I think -- you said you are going to issue an

3      order because I had a couple of questions --

4                   THE COURT:    Yes.    I have made different requests

5      from the different parties -- and my very reliable law clerk

6      is collecting all of the different things that I have asked

7      for --

8                   MR. LETTER:    Thank you.

9                   THE COURT:    -- so we will be issuing a minute

10     order shortly that will lay out for all of you what I have

11     requested.

12                  MR. LETTER:    And just one more moment.

13                  (Whereupon, Mr. Little consults with colleagues.)

14                  MR. LETTER:    Thank you for your patience, Your

15     Honor.

16                  THE COURT:    Okay.   Thank you.    You are all

17     excused.

18                  (Whereupon, the proceedings conclude, 12:17 p.m.)

19                                    * * * * *
                                     CERTIFICATE
20
                 I, ELIZABETH SAINT-LOTH, RPR, FCRR,          do hereby
21     certify that the foregoing constitutes a true          and accurate
       transcript of my stenographic notes, and is a          full, true,
22     and complete transcript of the proceedings to          the best of my
       ability.
23

24          Dated this 9th day of October, 2019.

25          /s/ Elizabeth Saint-Loth, RPR, FCRR
            Official Court Reporter
        Case 1:18-cr-00032-DLF Document 217-6 Filed 10/16/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                        CRIMINAL NUMBER:
              v.
                                                        1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

       Defendant.


                                    PROPOSED ORDER

       With the Court having considered Defendant Concord Management and Consulting

LLC’s Motion for Disclosure of Grand Jury Instructions, it is hereby

       ORDERED that the motion is GRANTED, and the government shall provide to

Defendant the instructions provided to the grand jury regarding Count One of the Indictment.



Date: ______________________                     _________________________________
                                                 DABNEY L. FRIEDRICH
                                                 United States District Judge
